DETAILED ACTION
Claims 1, 3-11, 13-16, and 18-22 are pending, and claims 14-16 and 18-22 are currently under review.
Claims 1, 3-11, and 13 are withdrawn.
Claims 2, 12, and 17 are cancelled.
Claim 22 is newly added.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/2021 has been entered.

Response to Amendment
The amendment filed 2/22/2021 has been entered.  Claims 1, 3-11, 13-16, and 18-21, and newly submitted claim(s) 22, remain(s) pending in the application.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was 
Claims 14-16 and 18-22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Osaki et al. (JP209228024, machine translation referred to herein) in view of Demaray (US 4,676,994).
Regarding claim 14, Osaki et al. discloses a method of making Co-based alloys for turbines [0001]; wherein said method includes the steps of providing an alloy composition as seen in table 1 below, melting and forming alloy articles from said alloy composition, performing homogenizing (ie. solutionizing) heat treatment at 1000 to 1250 degrees C, and then performing aging heat treatment at 600 to 1000 degrees C [0010-0028, 0030].  The examiner notes that the overlap between the disclosed alloy composition and processing parameters of Osaki et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).  Specifically, the examiner reasonably considers an Mg amount down to 0.001 weight percent to reasonably meet the claimed limitation of Mg as an impurity in the scope of the alloy of Osaki et al., as would have been recognized by one of ordinary skill, especially in view of applicants’ own disclosure wherein Mg can be included as an impurity in an amount of less than 0.01 weight percent [0047 of instant specification].  
Osaki et al. further teaches that the homogenizing heat treatment is performed in a gamma-single phase region, which the examiner reasonably considers to meet the claimed range of “above the gamma prime solvus 
Osaki et al. does not expressly teach that a step of forming an alloy microstructure comprising gamma prime precipitates having a composition and structure and being absent a CoAl phase having a structure as claimed.  However, the examiner submits that the feature of an alloy microstructure as recited above would have been expected to be present in the disclosure of Osaki et al. as will be explained further below.
Specifically, the aforementioned features are disclosed by applicant to be particularly obtained by: 1) controlling the alloy composition to include Ni, Cr, Al, and W (ie. constituents of the precipitate composition) in the claimed amounts [0028, 0030, 0033 spec.], and 2) controlling the solution heat treatment and aging treatment to follow the claimed parameters such that said precipitates desirably form [0006, 0033, 0053 spec.]
Osaki et al. discloses an overlapping alloy composition of Ni, Cr, Al, and W inclusions (see previous), as well as overlapping processing parameters of solution heat treatment and aging at 1000 to 1250 degrees C and 600 to 1000 degrees C, respectively (see previous), as explained above, which the examiner notes to closely resemble the aforementioned parameters taught by applicant to achieve the claimed microstructural features above.  Since Osaki et al. discloses 
Osaki et al. does not expressly teach treating the article to form an adherent oxide layer having a thickness as claimed.  Demaray discloses a process of heat treatment to form adherent, continuous oxide layers having a thickness of 0.5 to 2 micrometers onto Co-based superalloys in order to provide a protective oxide coating for turbine engine components [title, col.1 ln.5-15, col.2 ln.63-67, col.3 ln.25-48].  Therefore, it would have been obvious to one of ordinary skill to modify the method of Osaki et al. by performing a oxide layer heat treatment as disclosed by Demaray such that a protective coating can be provided to Co alloy compositions to be used for turbine engine components.  The examiner notes that the disclosed oxide thickness of Demaray falls within the claimed range.  See MPEP 2131.03.
Table 1.
Element (wt.%)
Claim 14 (wt.%)
Osaki et al. (wt.%)
Al
3.5 – 4.9
1 – 6
W
12.2 – 16
3 – 26
Ni
24.5 – 32
0 – 50
Cr
6.5 – 10
0.1 – 20
Ta
5.9 – 11
0.01 – 7.5
Mg
Impurity
0.001 – 0.1
Co & Impurities
Balance
Balance


Regarding claims 15-16, Osaki et al. discloses the method of claim 14 (see previous).  Osaki et al. further teaches optional inclusions of Ti from 0.01 to 2 weight percent, Nb from 0.01 to 4 weight percent, Zr from 0.01 to 0.05 weight percent, C from 0.01 to 0.2 weight percent, B from 0.0001 to 0.05 weight percent, and Ce from 0.0001 to 0.1 weight percent [0019-0023].  The examiner notes that the overlap between the disclosed inclusion elements of Osaki et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 18, Osaki et al. discloses the method of claim 14 (see previous).  Osaki et al. further teaches using the alloy for a gas turbine member or airplane engine [0001].  The examiner reasonably considers the disclosed scope of Osaki et al. to meet the claimed limitation of a “gas turbine engine” because: 1) gas turbine members reasonably include engines, and 2) airplane engines reasonably include gas turbine engines as would have been recognized by one of ordinary skill.
Regarding claim 19, Osaki et al. discloses the method of claim 14 (see previous).  As stated previously, the examiner reasonably considers the disclosure of Osaki et al. to include gas turbine engines (see previous).  Furthermore, as stated previously, Demaray expressly teaches forming a protective coating as claimed (see previous).
Regarding claim 20, Osaki et al. discloses the method of claim 14 (see previous).  Osaki et al. does not expressly teach a gamma prime solvus temperature as claimed.  However, the examiner submits that this feature would 
Accordingly, Osaki et al. also discloses an exemplary alloy composition 27 that falls within the instantly claimed compositional ranges, such that a gamma prime solvus temperature identical to that as claimed would have been expected to be present absent concrete evidence to the contrary [table2].
Regarding claims 21-22, Osaki et al. discloses the method of claim 14 (see previous).  Osaki et al. does not expressly teach a volume ratio of gamma prime precipitates or lattice mismatch as claimed.  However, the examiner submits that these features would have been expected to be present in the disclosure of Osaki et al. as will be further explained.  
Specifically, the instant invention discloses achieving the claimed volume ratio and lattice mismatch by particularly controlling the alloy composition and processing parameters to within the claimed ranges [0032-0033, 0053 spec.]. As stated above in the previous rejection sections, Osaki et al. discloses an overlapping alloy composition and processing method that closely resembles that of the instant claim (see previous).  Therefore, in view of the above points, the .

Claims 14-16 and 18-22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ishida et al. (US 2008/0185078) in view of Demaray (US 4,676,994).
Regarding claim 14, Ishida et al. discloses a method of making Co-based alloys for turbines [0001-0002]; wherein said method includes the steps of providing an alloy composition as seen in table 2 below, melting and forming alloy articles from said alloy composition to a predetermined shape, performing solution heat treatment at 1150 to 1300 degrees C, and then performing aging heat treatment at 600 to 1000 degrees C [0040-0042].  The examiner notes that the overlap between the disclosed alloy composition of Ishida et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).  Specifically, it is noted that Ishida et al. is silent regarding any inclusion of Mg, such that one of ordinary skill would have reasonably interpreted the disclosure of Ishida et al. to be absent any Mg absent a specific teaching to the contrary.  
Ishida et al. further teaches that the solution heat treatment is specifically performed above a solution point and below a point at which liquid forms, which the examiner reasonably considers to meet the claimed range of “above the gamma prime solvus temperature and below the solidus temperature” [0041].  The examiner also notes that the aforementioned aging heat treatment temperature range of reasonably meets the claimed limitation of “less than the 
Ishida et al. does not expressly teach that a step of forming an alloy microstructure comprising gamma prime precipitates having a composition and structure and being absent a CoAl phase having a structure as claimed.  However, the examiner submits that the feature of an alloy microstructure as recited above would have been expected to be present in the disclosure of Ishida et al. as will be explained further below.
Specifically, the aforementioned features are disclosed by applicant to be particularly obtained by: 1) controlling the alloy composition to include Ni, Cr, Al, and W (ie. constituents of the precipitate composition) in the claimed amounts [0028, 0030, 0033 spec.], and 2) controlling the solution heat treatment and aging treatment to follow the claimed parameters such that said precipitates desirably form [0006, 0033, 0053 spec.]
Ishida et al. discloses an overlapping alloy composition of Ni, Cr, Al, and W inclusions (see previous), as well as overlapping processing parameters of solution heat treatment and aging at 1150 to 1300 degrees C and 600 to 1000 degrees C, respectively (see previous), as explained above, which the examiner notes to closely resemble the aforementioned parameters taught by applicant to achieve the claimed microstructural features above.  Since Ishida et al. discloses an overlapping alloy composition and processing method, the examiner submits that similar microstructural features relative to those as claimed would have been expected to be present absent concrete evidence to the contrary.

Table 2.
Element (wt.%)
Claim 14 (wt.%)
Ishida et al. (wt.%)
Al
3.5 – 4.9
0.5 – 5
W
12.2 – 16
4.5 – 30
Ni
24.5 – 32
1 – 40
Cr
6.5 – 10
1 – 15
Ta
5.9 – 11
1 – 20
Mg
Impurity
0 (silent)
Co & Impurities
Balance
Balance


Regarding claims 15-16, Ishida et al. discloses the method of claim 14 (see previous).  Ishida et al. further teaches optional inclusions of Ti from 1 to 10 
Regarding claim 18, Ishida et al. discloses the method of claim 14 (see previous).  Ishida et al. further teaches using the alloy for a gas turbine member or airplane engine [0001-0002].  The examiner reasonably considers the disclosed scope of Ishida et al. to meet the claimed limitation of a “gas turbine engine” because: 1) gas turbine members reasonably include engines, and 2) airplane engines reasonably include gas turbine engines as would have been recognized by one of ordinary skill.
Regarding claim 19, Ishida et al. discloses the method of claim 14 (see previous).  As stated previously, the examiner reasonably considers the disclosure of Ishida et al. to include gas turbine engines (see previous).  Furthermore, as stated previously, Demaray expressly teaches forming a protective coating as claimed (see previous).
Regarding claim 20, Ishida et al. discloses the method of claim 14 (see previous).  Ishida et al. does not expressly teach a gamma prime solvus temperature as claimed.  However, the examiner submits that this feature would have been expected in the alloy of Ishida et al. as will be further explained below.  Specifically, the gamma prime solvus temperature is recognized by the examiner 
Regarding claims 21-22, Ishida et al. discloses the method of claim 14 (see previous).  Ishida et al. does not expressly teach a volume ratio of gamma prime precipitates or lattice mismatch as claimed.  However, the examiner submits that these features would have been expected to be present in the disclosure of Ishida et al. as will be further explained.  
Specifically, the instant invention discloses achieving the claimed volume ratio and lattice mismatch by particularly controlling the alloy composition and processing parameters to within the claimed ranges [0032-0033, 0053 spec.]. As stated above in the previous rejection sections, Ishida et al. discloses an overlapping alloy composition and processing method that closely resembles that of the instant claim (see previous).  Therefore, in view of the above points, the examiner submits that similar features of a volume ratio of gamma prime precipitates and lattice mismatch would have been expected to be present in the alloy of Ishida et al. absent concrete evidence to the contrary.  See MPEP 2112.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 14-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 and 17 of U.S. Patent No. 9,034,247 in view of Demaray (US 4,676,994) and either one of either Osaki et al. (JP209228024, machine translation referred to herein) or Ishida et al. (US 2008/0185078).  
Specifically, claims 15 and 17 of the aforementioned US patent teach all of the claimed features in overlapping ranges except for: 1) the claimed adherent oxide layer, and 2) the claimed amount of Ta.  
Regarding point 1), as taught by Demaray, it would have been obvious to perform treatment to form an adherent, continuous oxide layer having a thickness of 0.5 to 2 micrometers in order to form a protective coating onto gas turbine components [title, col.1 ln.5-15, col.2 ln.63-67, col.3 ln.25-48].  
Regarding point 2), as disclosed by Osaki et al. or Ishida et al., it would have been obvious to specific an amount of Ta to range from 0.01 to 7.5 mass percent or from 0.5 to 20 weight percent, respectively, in order to improve alloy strength [0020 & 0039, respectively]. The examiner notes that the overlap 

Response to Arguments
Applicant’s arguments, filed 2/22/2021, regarding the new limitations of an adherent oxide layer thickness, have been considered but are moot in view of the new rejections made over Demaray as stated above.

Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576.  The examiner can normally be reached on usually M-F: 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/NICHOLAS A WANG/Examiner, Art Unit 1734